Citation Nr: 0204491	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  94-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1980.  

The current appeal arose from a February 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  Thereafter, the veteran moved to 
Montana, and his claim was forwarded to the Board from the 
Fort Harrison, Montana, Medical and Regional Office Center 
(M&ROC).  

After adjudicating other issues then pending on appeal, in 
September 1999 the Board of Veterans' Appeals (Board) 
remanded the case to the M&ROC for further development and 
adjudicative action of the claim of entitlement to service 
connection for a bipolar disorder.

In the December 2001 the M&ROC most recently notified the 
veteran that it had affirmed its previous denial of 
entitlement to service connection for a bipolar disorder.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A bipolar disorder was not shown in active service or for 
many years thereafter, nor disabling to a compensable degree 
during the first post service year.  

2.  There is no competent medical evidence of record linking 
the post service reported bipolar disorder to active service 
on any basis.  


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
military service, and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses they 
are negative for any findings or diagnosis of a psychiatric 
disorder.  These records do reflect that the veteran had a 
preservice history of surgery for a depressed skull fracture 
when he was a child.  In September 1979, there was evidence 
of a psychiatric evaluation which showed that although a 
hysterical reaction with a secondary psychophysiologic 
reaction was suspected, there appeared to be some structural 
basis for his complaints.  In November 1979, he was seen for 
complaints of pain in the right parieto-temporal area of his 
head after striking the surface of stairs after tripping and 
falling.  Examination was normal.  In January 1980, he was 
injured in an automobile accident and incurred multiple 
injuries including a fracture of his right and left maxilla.  
His psychiatric evaluation was normal upon separation 
examination in September 1980.  

In a May 1981 rating action, service connection was 
established for postoperative residuals of fracture of the 
right and left maxilla.  A 10 percent rating was assigned.  

Postservice private and VA medical records do not show the 
diagnosis of bipolar disorder until 1991 when the veteran was 
hospitalized at a VA facility essentially for treatment for 
polysubstance abuse.  It was noted at that time (and records 
in the claims file) reflect that he had a past history of 
polysubstance abuse, to include the sniffing of gasoline, and 
mania.  

Subsequently dated treatment records reflect that the veteran 
had multiple hospitalizations for his bipolar disorder and 
alcoholism.  Upon psychiatric examination in October 1993, 
the diagnosis was bipolar disorder.  In November 1993, a VA 
physician who examined the veteran specifically for disease 
or injuries to the brain, noted the veteran reported a 
history of bipolar disorder since a head trauma in 1980, and 
indicated a diagnosis of bipolar disorder.  

VA hospitalization summaries from 1996 and 1997 continued the 
diagnoses of bipolar disorder and substance abuse.  As there 
had been no specific opinion provided by a VA examiner as to 
the etiology of the veteran's bipolar disorder, the Board 
remanded the claim in October 1997 for psychiatric 
examination to determine the nature and etiology of his 
psychiatric disorder and contemporaneous treatment records.  

Records added to the claims file include a May 1998 VA report 
in which it was noted that the veteran had a chemical 
dependency.  Psychiatric diagnoses included chronic dysthymia 
and a bipolar disorder, by history, which was described as 
asymptomatic.  A personality disorder was also diagnosed.  In 
September 1998, the examination requested in the October 1997 
remand decision was conducted by a private clinical 
psychologist for VA purposes.  It was noted that the veteran 
had a substance-induced mood disorder.  The examiner noted 
that the records were replete with references to 
polysubstance abuse and treatment for same.  

In September 1999, the Board remanded the issue on appeal 
again.  At that time, the Board noted that the September 1998 
examination did not adequately address the issue on appeal.  
Specifically, it was noted that the September 1998 
examination was not a psychiatric examination but a 
psychological consultation conducted by a clinical 
psychologist, and it was determined that the bulk of the 
report failed to specifically comment on the etiology of the 
appellant's bipolar disorder or other psychological 
conditions.  

The Board noted that the report merely listed possible 
underlying bipolar disorder as a diagnosis.  No specific 
conclusion was rendered on the issue of whether a bipolar 
disorder was linked to service.  The Board also noted that 
the psychologist's general conclusions regarding the etiology 
of the veteran's psychological condition were unclear.  While 
it was concluded that the veteran's inservice motor vehicle 
accident exacerbated a variety of preexisting conditions, the 
examiner did not clearly specify which preexisting 
conditions, (e.g. preservice head injuries, drug use, and 
psychological problems), he considered to have been 
aggravated by the inservice motor vehicle accident.  
Accordingly, the veteran was to be afforded a comprehensive 
VA psychiatric examination to be conducted by a board 
certified psychiatric, "if possible."  This examiner was to 
address numerous questions as provided by the Board in the 
September 1999 remand regarding etiology of the veteran's 
bipolar disorder.  

When examined by a VA psychologist, Ph.D. in June 2000, the 
veteran's long history of polysubstance abuse was noted.  The 
examiner noted that the interview process was difficult as 
the veteran was exhibiting rather manic symptoms to include 
rapid speech and the inability to concentrate.  The previous 
diagnosis of bipolar disorder was "well confirmed."  While 
the examiner noted that the exact onset of this disorder was 
difficult to establish, he indicated that the veteran related 
it to his inservice automobile accident.  

An additional examination report from January 2001 by the VA 
psychologist who conducted the June 2000 examination is of 
record.  At that time, the veteran reported that he had not 
used drugs in the past 3 to 4 months.  His drugs of choice 
were amphetamines and cocaine, which the examiner noted 
characteristically induced manic symptoms.  The examiner 
further noted that the appellant had a long history of 
sniffing gasoline which would also induce manic symptoms, 
especially if there was organic damage.  

It was noted that the veteran arrived promptly for his 
appointment.  While he was described as somewhat grandiose, 
the examiner did not detect any obvious impression 
management.  In this regard, the examiner opined that the 
veteran genuinely felt that his problems were related to a 
bipolar disorder, and that he tended to minimize the impact 
that his extensive drug use had had on his life, functioning, 
and current condition.  There were no indications of a 
thought disorder.  

The examiner felt that a diagnosis of bipolar disorder, by 
history was appropriate.  Also diagnosed was polysubstance 
dependence, in self-reported remission.  The examiner noted 
that while a personality disorder had been diagnosed, this 
could not be diagnosed based upon this examination.  
In addressing the question of whether the veteran's 
psychiatric impairments were secondary to his military 
service, the examiner noted that the veteran's bipolar 
disorder was not diagnosed for a number of years following 
the inservice auto accident.  Specifically, it was noted that 
a 1981 evaluation following hospitalization was not 
suggestive of a psychiatric impairment.  

The examiner also noted that "the strong possibility that 
[the veteran's] bipolar symptoms are results of his chronic 
drug use appears to be fairly substantial."  He added that 
he had 'never seen a case where an individual developed a 
bipolar disorder secondary to the physical injuries" as 
described by the veteran.  It was opined that given the 
veteran's extensive drug use, his polysubstance dependence 
had contributed to the development of bipolar symptoms.  In 
this regard, the examiner noted that the appellant's chemical 
use had consisted largely of stimulants which could be 
expected to create manic symptoms.  Thus, the examiner could 
not conclude that the veteran's current psychiatric problems 
were directly attributable to his military service.  

Correspondence in the claims file shows that there was 
concern on the part of the M&ROC that the requested 
examination (summarized above) was conducted by a Board 
certified psychiatrist.  This correspondence reflects that 
the VA facility did not provide for such an examination 
because a reading of the remand request reflects that it was 
not mandatory that the VA examination be conducted by a Board 
certified examiner, only that it should be conducted by such 
an individual, "if possible."  

Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001);  38 C.F.R. § 3.303 
(2001)..

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease (e.g. a 
psychosis such as bipolar disorder) to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The M&ROC, through its issuance of its rating 
decision, statement of the case, and supplemental statements 
of the case, as well as associated correspondence, has given 
the veteran notice of the information and evidence necessary 
to substantiate his claim.  That is, he was provided with 
notice of the regulations pertaining to service connection 
for the disability at issue, a rationale of the denial, and 
he was notified of his appellate rights.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the M&ROC has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of this appeal.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the M&ROC of his claim under the new law 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection 

Initially, the Board wished to address the service 
representative's April 2002 assertion that the June 2000 VA 
examination was inadequate to properly address the etiology 
of the veteran's bipolar disorder at issue on appeal.  The 
Board agrees with the representative's contention but points 
out that additional evaluation from the examiner is of record 
from January 2001 which specifically addresses the question 
of etiology of the veteran's bipolar disorder.  

While it appears that the representative also feels that the 
examination should have been conducted by a board certified 
examiner, it is noted that the examiner who conducted the 
examination reviewed all of the evidence of record and 
specifically addressed the questions requested by the Board 
in its September 1999 remand.  There is nothing in the record 
to suggest that his experience and medical knowledge is not 
adequate to address the issues before the Board at this time.  

Examination by a board certified examiner was not mandatory, 
and the Board, in its September 1999 remand, specified that 
the veteran should be examined by a psychiatrist "if 
possible".  The veteran was adequately examined by a 
psychologist with a doctoral degree in his field and, as 
noted above, the psychologist addressed the Board's specific 
inquiry s to the etiology of the veteran's bipolar disorder 
at issue on appeal for which service connection is sought.




In this case, a review of the veteran's SMRs fails to show 
that the veteran was noted to have significant psychiatric 
problems.  The only specific notation regarding psychiatric 
symptoms was reported in September 1979 when it was noted 
that although a hysterical reaction with a secondary 
psychophysiologic reaction was suspected, there appeared to 
be some structural basis for the veteran's complaints.  No 
chronic acquired psychiatric diagnosis was made at that time 
or during the remainder of the veteran's service period, to 
include at the time of separation examination in June 1964.

Subsequent to service, there is no record of any symptoms 
associated with a psychiatric disorder until 1991, when the 
veteran was given a diagnosis of bipolar disorder.  

Records subsequent to service also show a long-standing 
history of polysubstance abuse.  There was no indication made 
that these diagnoses were associated with the veteran's 
service.

No health care provider has shown that the psychiatric 
disorder symptoms exhibited by the veteran are related to 
service.  There simply is no competent medical evidence of 
record that the veteran incurred a psychiatric disorder 
during service.  Any statements of such by the veteran are 
contradicted by the evidence of record.

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current psychiatric disorder and any 
alleged continuity of symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).


While the Board has considered the veteran's assertions that 
his psychiatric disorder was manifested as a result of his 
period of active service, to include as a result of an 
inservice head injury, it is pointed out that the mere 
allegation by the veteran or a lay witness does not 
constitute probative evidence as a lay person is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience, such as diagnosis of a 
psychiatric disorder or its relevance to his current 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For the reasons expressed above, the Board chooses to place 
greater weight on the above opinion of the examiner who 
conducted the January 2001 examination, which included a 
review of all of the evidence of record.  The Board is also 
impressed by this examiner's specific notation that 
individuals did not develop bipolar disorder secondary to the 
physical injuries as described by the veteran.  The examiner 
also noted that the veteran's long-standing history of abuse 
of stimulants would result in manic symptoms as exhibited by 
the veteran.  Finally, in support of his conclusion that the 
veteran bipolar disorder was not related to service or any 
incident therein, the examiner noted that bipolar disorder 
was not diagnosed until almost 11 years after service 
separation.  

Simply put, the veteran has not shown that he has a 
psychiatric disorder which is related to his service on any 
basis.  The January 2001 VA examination specifically 
established that the veteran's bipolar disorder was not 
secondary to a head injury.  Although the Board has no reason 
to doubt the veteran's sincerity, he has not presented the 
required medical evidence.

As discussed at length above, the SMRs are devoid of any 
indication of a chronic acquired psychiatric disorder.  There 
is no evidence of record that the current psychiatric 
disability was manifested to a compensable degree within one 
year following separation from service.  As the Board noted 
earlier, service connection has been granted for 
postoperative residuals of  fracture of the right and left 
maxilla, related to the head injury in service.  

The evidentiary record is devoid of any competent medical 
authority showing that the post service bipolar disorder is 
related to the head injury in service.  As noted hereinabove, 
the veteran nor his lay witnesses are not competent to 
provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's has a psychiatric disorder that is related to his 
period of active service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  There is no competent medical 
evidence of record which suggests that the veteran's bipolar 
disorder can be associated with service on any basis.  
Accordingly, the appellant's claim of entitlement to service 
connection for bipolar disorder is denied.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.  
See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a bipolar disorder is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

